Filed 10/14/22 In re R.D. CA2/5

     NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not
certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been
certified for publication or ordered published for purposes of rule 8.1115.

IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                          SECOND APPELLATE DISTRICT

                                          DIVISION FIVE

In re R.D., a Person Coming                                       B319804
Under Juvenile Court Law.
_______________________________                                   (Los Angeles County Super.
LOS ANGELES COUNTY                                                 Ct. No. 18CCJP01494B)
DEPARTMENT OF CHILDREN
AND FAMILY SERVICES,

          Plaintiff and Respondent,

v.

S.D.,

          Defendant and Appellant.

      APPEAL from an order of the Superior Court of Los
Angeles County, Hernan D. Vera, Judge. Conditionally reversed
and remanded with directions.
      Christine E. Johnson, under appointment by the Court of
Appeal, for Defendant and Appellant S.D.
      Dawyn Harrison, Acting County Counsel, Kim Nemoy,
Assistant County Counsel, and Brian Mahler, Principal Deputy
County Counsel, for Plaintiff and Respondent.
      Stanley Wu, Children’s Law Center 2, for R.D., Minor.
                     ___________________________
       Mother appeals from an order terminating her parental
rights to daughter under Welfare and Institutions Code section
366.26. Mother contends the juvenile court failed to satisfy its
inquiry obligations and erred when it determined the Los Angeles
County Department of Children and Family Services (DCFS)
satisfied its inquiry obligations under the Indian Child Welfare
Act (ICWA; 25 U.S.C. § 1901 et seq.) and related California law
as to daughter’s possible Indian heritage. No interested party
filed a respondent’s brief; instead, mother, DCFS, and daughter
filed a joint application and stipulation for conditional reversal
and remand to the juvenile court to order DCFS to inquire of
available maternal extended family members in compliance with
ICWA and related California law. We accept the parties’
stipulation.
       This case involves reversible error because the parties
agree, and we concur, there was noncompliance with the inquiry
requirements of ICWA and related California provisions. (In re
H.V. (2022) 75 Cal.App.5th 433, 438; In re Benjamin M. (2021)
70 Cal.App.5th 735, 744.) Here, DCFS only inquired with the
parents and the maternal grandmother regarding Native
American ancestry. DCFS did not ask the extended family
members about heritage. After reviewing the entire record, we
find that the statutory requirements set forth at Code of Civil
Procedure section 128, subdivision (a)(8) for a stipulated reversal
have been satisfied here. (In re Rashad H. (2000) 78 Cal.App.4th
376, 379–382.)
                           DISPOSITION
       The juvenile court’s March 24, 2022 order terminating
parental rights to daughter is conditionally reversed, and the
matter is remanded to the juvenile court for proceedings required




                                 2
by this opinion. The juvenile court shall reappoint counsel for the
parents. The juvenile court shall order DCFS to make reasonable
efforts to interview available maternal family members about the
possibility of the child’s Indian ancestry and to report to the court
the results of DCFS’s investigation. Based on the information
reported, if the court determines that no additional inquiry or
notice to tribes is necessary, the order terminating parental
rights shall be reinstated. If additional inquiry or notice is
warranted, the juvenile court will make all necessary orders to
ensure compliance with ICWA and related California law. The
remittitur shall issue forthwith.




                                       RUBIN, P. J.
WE CONCUR:




                         MOOR, J.




                         KIM, J.




                                   3